IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


JEFFREY KRISE,

              Appellant,

 v.                                                      Case No. 5D17-2809

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed April 13, 2018

Appeal from the Circuit Court
for Seminole County,
Marlene M. Alva, Judge.

James S. Purdy, Public Defender, and
Kristen D. Dukes, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Rebecca       Rock
McGuigan, Assistant Attorney General,
Daytona Beach, for Appellee.


PER CURIAM.

       AFFIRMED. See State v. Reinpold, 824 N.W.2d 713, 723 (Neb. 2013) (holding

that although the State must “make the judgment as to whether to present expert

testimony regarding the age of actors in alleged child pornography, it is a question of fact

for the jury to decide whether the actors in alleged child pornography are under the age
of 18” and noting that the “State may indeed risk losing the case by not presenting expert

testimony regarding such, but ultimately, it is for the jury to decide, with or without an

expert’s opinion, whether the evidence exhibits child pornography”).


LAMBERT, EDWARDS and EISNAUGLE, JJ., concur.




                                            2